PER CURIAM
We allow the state’s motion for reconsideration of our decision in which we affirmed defendant’s conviction for murder but remanded for resentencing. 120 Or App 247, 850 P2d 1172 (1993).
Defendant was found guilty of murder, ORS 163.115, on the basis of stipulated facts pursuant to an agreement with the state that it would, inter alia, not seek a conviction for aggravated or intentional murder, not seek the death penalty, not prosecute for robbery, kidnapping or other person crimes, forgery, property crimes arising from the incident or pursue sentencing under the dangerous offender statute. On appeal, defendant challenged the life sentence and 25-year prison term imposed under ORS 163.115.
Defendant’s sentence “resulted from” an agreement, and we may not review his claim of error in the sentence. ORS 138.222(2)(d); State v. Adams, 315 Or 359, 847 P2d 397 (1993); State v. Johnston, 120 Or App 165, 851 P2d 1156 (1993). We erred in remanding defendant’s conviction for resentencing.
Reconsideration allowed; former opinion withdrawn; affirmed.